DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “ray tracing module for tracing rays…”; “ray shading module for shading…”; “volume sampling module for accessing…”; and “controller for producing shading…” in claim 1 and as carried on through the dependent claims 2-6; as well as “ray tracing module” for “tracing…”; “ray shading module…” for “shading…”; “volume sampling module” for “accessing…” and “controller” for “producing…” in claim 7 and as carried through to dependent claims 8-14. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  An inspection of the Specification such as at paragraphs 0086-0093 shows that the “modules” as used “may be implemented as electronic hardware, computer software in a computer-readable medium, or combinations of both” and that in “describing portions of an apparatus or system in terms of its functionality” this “conveys structure to a person of ordinary skill in the art” and as in paragraph 0092 a module is understood to be for example something which “may be implemented by machine code configuring a configurable or programmable processing unit, such as a core or a set of programmable cores.”  Thus the structure of each such “module” is interpreted along these lines with some configurable or programmable processing unit being structure which performs the functions as broadly 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “controller for producing shading information…” in claim 1 and similarly claimed “controller” which is for “producing” in claim 7, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.   Contrary to the respective “modules” recited and interpreted as above, the Specification does not disclose specifically any “controller” which performs the entire claimed function of 
Note that similar analysis applies to claim 7 which also recites such a “controller.”  Thus claims 7-12 and 14 are rejected for similar reasons.
Finally note that no “new matter” or “enablement” rejection is applied under 35 U.S.C. 112 1st paragraph, as the Specification, as explained above, contains elements which could perform the claimed functions if properly claimed and if properly interpreted.  In other words, the various programmable or fixed function hardware in the Specification could perform the claimed functions, but there is not 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 7-9 and 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiedemann et al1 (“Thiedemann”) in view of Crassin et al2 (“Crassin”).
Regarding claim 1, Thiedemann teaches a system for producing rendering outputs from a 3-D scene (note the system is interpreted to be “for” such producing of rendering outputs according to the body of the claim reciting rendering outputs which are produced), comprising:
one or more non-transitory memories storing data representing one or more sets of volume elements (see Thiedemann, section 3, teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” where this can be “any type of data (e.g. radiance for diffuse objects, normals or BRDF) can be stored in a voxel grid” such that each voxel is a volume element which may belong to a scene set of objects or some other set of objects represented as volume elements; see also, section 2 describing that the “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel; see also, section 6 describing the “components of our test system” which includes non-transitory memories such as “RAM” where such data is stored when being processed or where for example additional memories are assumed as part of the “components” which would make up such a typical test system as described) and respective light transport data associated with each volume element, the data describing transport of light from within that volume element definition data for the 3-D scene (see Thiedemann, sections 5-5.1, where a “reflective shadow map” stores “direct light, position, and normal for each pixel” which is generated for each light source in the scene and “back-projection of the hitpoint into the RSM…allows…to read the direct radiance stored in the RSM pixel” such that for each “voxel along the ray” which is intersected the light transport data for that volume element is accessed which as used describes transport of light from within that volume element definition for the 3-D scene as this occurs in the context of “gathering” light from a point such as “x” in figure 7 meaning that the “transport of light from within that volume element definition” such as the “hitpoint A” is stored as from the perspective of “x,” the “hitpoint A” transports light to “x”), and data representing geometry located in the 3-D scene (see Thiedemann, section 3, as noted above teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” where this can be “any type of data (e.g. radiance for diffuse objects, normals or BRDF) can be stored in a voxel grid” such that each voxel is a volume element which may belong to a scene set of objects or some other set of objects represented as volume elements; see also, section 2 describing that the “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel );
an acceleration structure comprising elements bounding respective selections of the geometry located in the 3-D scene (see Thiedemann, section 3 as noted above teaching a “boundary voxelization method” for a “scene” where as in figure 2 “data is inserted into the voxel grid” and as in section 2, “voxelization” refers to “the process of turning a scene representation consisting of discrete geometric entities (e.g. triangles) into a three-dimensional regular spaced grid” where “[e]ach cell of the grid encodes specific information about the scene” where such a “cell can also store information like material or normal” representing the geometry of the surface encoded in the respective voxel; see also section 5 teaching that at “startup, the static scene elements are voxelized” and a “scene bounding box defines the region to be voxelized” such that these selection of geometry located in the 3D scene are bound in the voxel grid which is an acceleration structure as its purpose is to accelerate the rendering of global illumination calculations as noted in section 1 (“global illumination simulations can be accelerated” using their “voxelization” and associated techniques)) wherein each element in the acceleration structure is sized according to geometry in the 3-D scene;
a ray tracing module for tracing rays in the 3-D scene, coupled for retrieving elements of the acceleration structure during traversal of rays therein (see Thiedemann, sections 4-4.2 teaching the “Hierarchical ray/voxel intersection test” which can be used to “calculate the position of the intersection along the ray in world coordinates” where as further taught in section 5, “the proposed intersection test effectively traverses the voxelized scene representation along the ray” such that the system functions as a ray tracing module when performing these functions which is coupled to the “voxelization of the scene” from which elements of the voxels are retrieved during traversal as in sections 5-5.2 and as seen in figure 7 where a hitpoint causes elements of voxels to be retrieved for informing the global illumination calculations);
a ray shading module for shading intersections between rays and geometry in the 3-D scene (note that “shading” is broadly interpreted to refer to the process of determining or computing an amount of light reflected in any given viewing direction or in other words to determining how some/any given light affects the shading of an object; thus, see Thiedemann, section 5, teaching “to compute the indirect illumination in several different ways” including using “Monte-Carlo Integration” to solve for “outgoing radiance” or “Lo” according to the indirect lighting and voxel path tracing in sections 5.1-5.2 and as seen in figure 7 where intersections between rays and geometry in the 3D scene are performed by sampling in N directions around a visible surface point such as X which this geometry at “hitpoint A” for example as well as at “hitpoint B” which allows to calculate the shading at such intersections based on the geometry and its BRDF (the visible surface point));
a volume sampling module for accessing light transport data from selections of the sets of volume elements (See Thiedemann, section 5.1-5.2 teaching a “fast path tracer based on a voxelized scene representation” which samples the volume elements of the voxel based on a “hitpoint” such that a volume around a given point sample is sampled whenever there is a “hitpoint” such as in figure 7 where the voxelized scene volume is sampled along the ray for realtime near field single bounce indirect light; alternatively, note that the “voxel path tracing” could be considered the volume sampling module as it samples the volumetric elements along “paths to a certain length” and access light transport data at each hitpoint as in figure 8 where a “multi-valued voxelization, storing normal and the BRDFs” allows to sample such light transport data from volume elements “until the final radiance at the image plane is computed”); and
a controller for producing shading information for a location by conducting one or more point sampling operations using the ray tracing and ray shading modules and one or more volume sampling operations using the volume sampling module (see Thiedemann, sections 5-5.2, teaching using each of the modules and functions above to produce shading information for a location such as “x” in figures 7 or 8 where point sampling to determine shading information such as visible surfaces and indirect lighting affecting visible surfaces is conducted and volume sampling occurs both when the volume around each hitpoint is sampled for indirect lighting and/or when voxel path tracing is performed as in figure 8 and all of this produces “shading information for a location” such as x as this is performed “until the final radiance value at the image plane is computed” for example).
Thiedemann teaches all that is required as applied to claim 1 above, but fails to specifically teach with regard to “storing data representing one or more sets of volume elements, light transport data, and data representing geometry located in the 3-D scene, wherein respective light transport data is stored for each volume element within the one or more sets of volume elements, the respective light transport data describing transport of light from within that volume element for the 3-D scene” that the see Thiedemann, Section 3-3.1 teaching the “voxelization algorithm” where geometry is stored within volume elements of the voxel grid but these elements are not necessarily sized according to geometry but are meant to essentially encode the presence of geometry and certain attributes) and mentions the type of voxelization utilized is related “[s]cene voxelization…into a three-dimensional regular spaced grid” (see Thiedemann, Section 2, “Voxelization”) meaning that the elements in the voxel structure are not necessarily tied to the size of the geometry in the scene as the spacing of the grid and associated elements are “regular” or uniform.
Thus Thiedemann stands as a base system upon which the claimed invention can be seen as an improvement through storing of light transport data for each volume element within one or more sets of volume elements and using an acceleration structure during ray tracing operations comprising elements bounding respective selections of the geometry located in the 3d scene wherein each element in the acceleration structure is sized according to geometry in the 3-D scene where for example this could lead to accuracy improvements in relation to lighting being available and stored for each element (as opposed to approximations such as an RSM as in Thiedemann) and speed/efficiency improvements 
First note that with regard to “storing data representing one or more sets of volume elements, light transport data, and data representing geometry located in the 3-D scene, wherein respective light transport data is stored for each volume element within the one or more sets of volume elements, the respective light transport data describing transport of light from within that volume element for the 3-D scene” – Thiedemann elects to store data representing one or more sets of volume elements, light transport data, and data representing geometry located in the 3-D scene, such that for any point considered for rendering, (such as “x” in figure 7 for example), there is light transport data stored for each such pixel but it is not stored at each voxel as it apparently can be “implemented more efficiently” in such a manner using the RSM back-projection.  However, importantly, Thiedemann specifically suggests that the “naïve solution would be multi-valued voxels where Li is written to atlases and stored at each voxel” such that it would be accessed during the computation of the indirect light using ray tracing to intersect the volume element as in figure 7 but the lighting value would simply also be available (see Thiedemann, section 5.1
In the same field of endeavor relating to utilizing ray tracing and voxel structures to access and store lighting transport information in global illumination, Crassin teaches to use a form of the technique suggested by Thiedemann which comprises storing data representing one or more sets of volume elements, light transport data, and data representing geometry located in the 3-D scene, and wherein specifically respective light transport data is stored for each volume element within the one or more sets of volume elements, the respective light transport data describing transport of light from within that volume element for the 3-D scene (see Crassin, Abstract, teaching calculating global illumination “based on a hierarchical voxel octree representation generated and updated on the fly from a regular scene mesh coupled with an approximate voxel cone tracing that allows for a fast estimation of the visibility and incoming energy” where such energy refers to light transport data stored in a set of volume elements as in Section 3 and figure 3 teaching to “inject incoming radiance (energy and direction) from dynamic light sources into the leaves of the sparse voxel octree hierarchy” in order “to collect illumination distributed in the octree” such that this light transport data stored for each volume element (leaves containing the data being read) within the one or more sets of volume elements which store the geometry data for the scene and the light transport data is describing transport of light from within that volume element for example as can be seen in figure 3 where incoming radiance from a light source is baked into each volume element corresponding to geometric object surfaces and then the light transported from such a surface is sampled using the tracing step – otherwise also summarized as in section 2 teaching that their technique utilizes “ray tracing to collect the radiance stored in the structure and allows us to use a sparse storage of the incoming radiance”).  Additionally note further (see also, section 4-4.3 containing relevant teachings to the technique where the storing of information within the set of volume elements is stored in a structure where a “root node of the tree represents the entire scene” and “children each represent an eighth of the parent’s volume and so forth” and this “structure allows us to query filtered scene information (energy intensity and direction, occlusion, and local normal distribution functions - NDFs) with increasing precision by descending the tree hierarchy” which is a “sparse voxel octree” meaning that “empty nodes are collapsed to gain memory” and “[e]ach voxel at a given level must represent light behavior at lower levels – and thus, of the whole scene span it represents”). Note that while the “radiance” is described as being stored as “incoming radiance” this is with respect to the light source which bakes light into the octree structure but with respect to the rendering step from camera in figure 3 where the tracing and final gathering is performed with respect to a view direction, it is understood that the radiance baked into the octree structure is light transport data describing transport of light from within that volume element (the baked in leaf storing the radiance values from which the voxel cone tracing is sampling) to another surface where for example the surface  where light is baked into transports light to the surface from which the voxel cone tracing is performed to gather such light.  
Furthermore, as can be seen mentioned in the teachings of Crassin above, the one or more sets of volume elements, light transport data, and data representing geometry in the 3-D scene are arranged into an acceleration structure comprising elements bounding respective selections of the geometry located in the 3-D scene, wherein each element in the acceleration structure is sized according to geometry in the 3-D scene (see Crassin, section 3 and figure 3 teaching the “sparse voxel octree” where the cells of the octree correspond to geometry in the 3-D scene as seen in figure 3 for example and where as seen in figure 3 the elements of the octree acceleration structure are sized according to the geometry with for example larger volume elements encompassing larger geometry with smaller geometry assigned to smaller cells; see also sections 4-4.3 teaching the “hierarchical voxel structure” as “in the form of a sparse voxel octree” where “empty nodes are collapsed to gain memory” and during “octree building” each “thread traverse the octree from top-to-bottom and directly subdivide it when needed” where once the geometry can be contained within an appropriate sized element and “the correct leaf node is found the surface attributes (typically texture color, normal and material) are written” meaning that elements in the octree acceleration structure  are each sized according to geometry in the 3-D scene).  Note that like in Thiedemann, Crassin then uses a ray tracing operation to access the volume elements and the associated data in rendering from camera (see Crassin, section 3, and figure 3, step 3 for example). 
According to the above, Crassin is found to teach known techniques which are applicable to the base system of Thiedemann where the storage of light transport data for each element in a set of volume elements could be adopted as in Crassin and an acceleration structure as used in Crassin could be adapted for use as the acceleration structure in Thiedemann instead of the fixed grid acceleration structure of Thiedemann.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Thiedemann to adapt the techniques of Crassin and the results would have been predictable and resulted in an improved system.  The results would have been predictable given that Thiedemann’s system already is based upon voxelising a scene and using ray tracing to collect lighting information for any scene element to be rendered and thus all that would be needed is a change in voxel structure/organization and traversal of such structures, all of which are known in the art.  Furthermore, Thiedemann even suggests storage of light transport data for each element as explained above thus also providing evidence the results would predictably be that, instead of storing light transport data for each element to be rendered in an associated RSM which can be accessed for each rendered pixel, the light transport data would be stored for each volume element and could be accessed during traversal instead of requiring a backprojection step to look up the light transport information.  Furthermore, such adopting of Crassin’s sparse voxel octree as the acceleration structure would yield predictable results that instead of use of a regular grid as used in Thiedemann, the volume elements used in the acceleration structure would be sized according to geometry as in Crassin.   The results of the combination would yield an improved system as storage of light for each volume element would allow for more exact lighting to be determined as opposed to approximations in the RSM back projection method for example.  Furthermore, use of the acceleration structure as in Crassin would see Crassin, section 2).  Note that in section 4, Crassin teaches the “sparse voxel octree in the spirit of…[CNLE09]” which is a reference to the paper also mentioned in Thiedemann’s conclusion suggesting application of their technique utilizing the sparse voxel octree acceleration structure of “CNLE09” (see Thiedemann, Conclusion) thus proving further evidence of obviousness to combine and an expectation of success that would be reasonable at the time when combining such techniques.  
Regarding claim 2, Thiedemann teaches all that is required as applied to claim 1 above and further teaches wherein the controller is operable to define a respective one or more rays for each point sampling operation, each ray associated with a respective spreading factor  and a maximum distance that is less than an extent of the 3-D scene (see Thiedemann, sections 5-5.1 where for example a point “x” is sampled on a surface and the system acts as a controller to define a respective one or more rays for each point sampling operation as in equation 2 where “N sample directions” are one or more rays of “several rays” which “are shot in the upper hemisphere” as in figure 7 where each ray is associated with a respective spreading factor given that each ray is “shot in the upper hemisphere” in some direction of sampling determined by equation 2 such that each ray’s direction functions as a spreading factor of where light is spreading in relation to these directions and within the maximum distance that is less than an extent of the 3-D scene such as “r” determining the “search radius” for point samples around a given visible surface point), and
each point sampling operation comprises tracing the rays for that point sampling operation only to the maximum distance (see Thiedemann, supra, where as explained above the rays as in figure 7 for those point sampling operations are only to the maximum distance “r”).
Regarding claim 13, Thiedemann as modified teaches all that is required as applied to claim 1 above and further teaches wherein the respective light transport data stored for each volume element  within the one or more sets of volume elements is pre-computed (see Thiedemann as modified by Crassin, where Crassin, section 3 and figure 3, teaches storage of light transport data as above and teaches that this data is pre-computed where in a first step the system must “[b]ake incoming radiance and light direction into the octree” where this involves “rasterizing the scene from all light sources and splatting a photon for each visible surface fragment” which is followed by a step to “[f]ilter irradiance values and light directions inside the octree” such that this constitutes pre-computing of light transport data before computation of the global illumination for the whole scene for example as in step 3).
Regarding claims 7-8 and 14, the instant claims are directed toward a “method for producing rendering outputs from a 3-D scene” in which the steps of the method are performed by modules and system components which perform the same functions as those in claims 1-2 and 13 above, and thus when the system performs the functions of its various units the method steps are performed.  In light of this, the limitations of claims 7-8 and 14 correspond to the limitations of claims 1-2 and 14, respectively; thus they are rejected on the same grounds as claims 1-2 and 14, respectively.
Claims 3 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thiedemann in view of Crassin.
Regarding claim 3, Thiedemann teaches all that is required as applied to claim 2 above but fails to teach wherein the controller is operable to define volume sampling operation for each ray and define a conic section for each ray, based on the spreading factor associated with that ray.  Rather, Thiedemann does teach volume sampling operations for each ray as each ray causes some volume to be 
In the same field of endeavor relating to producing lighting information for a point using a voxelized scene representation (see Crassin, section 3 and figure 3, “sparse voxel octree structure storing geometry and direct lighting information” is used to determine lighting information for a point as in steps 1-3 of figure 3), Crassin teaches that when determining shading information such as indirect lighting information for a point, it is known to associate a ray with sampling of a volume such that techniques are known which define a volume sampling operation for each ray  and define a conic section for each ray, based on the spreading factor associated with that ray (see Crassin, section 3 and figure 3, where for “each visible surface fragment, we combine the direct and indirect illumination” and “employ an approximate cone tracing to perform a final gathering…sending out a few cones over the hemisphere to collect illumination distributed in the octree” where “a few large cones…estimate the diffuse energy coming from the scene, while a tight cone in the reflected direction with respect to the viewpoint  captures the specular component” where for example the “aperture of the specular cone is derived from the specular exponent of the material” such that for each ray a spreading factor is defined in relation to the conic section which spreads out from the base of the cone as seen in figure 3 for example; see also sections 5 and 8-8.2 teaching the “voxel cone tracing” which accesses light transport data stored in a voxel structure
Therefore it would have been obvious for one of ordinary skill in the art before the invention was made to modify Thiedemann with the known techniques of Crassin as doing so would be no more than application of a known technique to a base system ready for improvement which would yield predictable results and result in an improved system.  The results would be predictable to one of ordinary skill in the art given that Thiedemann already teaches to use a voxelized representation of a scene for computing shading values as well as to traverse such a voxelized structure using some form of path tracing for final gathering purposes.  Crassin could be predictably combined such that when determining the hit points as in Thiedemann, indirect illumination could be sampled from the scene using a voxel cone which could return the illumination at multiple scene hitpoints with one cast as opposed to sampling one point at one bounce from the visible surface.  This would result in an improved system as “many sampling rays to be tested against the scene” are “expensive” and thus using such voxel cone tracing allows to approximate the result of sending many rays saving processing time (see Crassin, section 5).  Thus the visible points in Thiedemann could be determined using the point sampling to determine initial intersections with geometry, and indirect lighting could be sampled or gathered from the octree volume as in Crassin instead of determining lighting values from a RSM associated with the volume elements as in Thiedemann.  Additionally, as further evidence of obviousness to combine, note that Thiedemann suggests that light transport data could be “stored at each voxel” with a ray accessing the light transport data from each initial intersection ray as a “solution” to determining the indirect lighting and Crassin as explained above teaches this as a main concept.
Regarding claim 9, the instant claims are directed toward a “method for producing rendering outputs from a 3-D scene” in which the steps of the method are performed by modules and system components which perform the same functions as those in claim 3 above, and thus when the system performs the functions of its various units the method steps are performed.  In light of this, the 
Response to Arguments
Applicant’s arguments, see “REMARKS”, filed 1/10/2022, with respect to the rejection(s) of claim(s) 1 and 7 under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Thiedemann and Crassin as fully explained above.
Applicant also repeats arguments related to the rejections under 35 U.S.C. 112(b) previously made as addressed already in the Final Rejection sent 11/09/2021, see said document for the Examiner’s response to these arguments which will not be repeated for the sake of brevity.  The Examiner notes again however that, MPEP 2181 IV is instructive as it states that “[i]n the situation in which the written description only implicitly or inherently sets forth the structure, materials, or acts corresponding to a means- (or step-) plus-function, and the examiner concludes that one skilled in the art would recognize what structure, materials, or acts perform the function recited in a means- (or step-) plus-function, the examiner should either: (A) have the applicant clarify the record by amending the written description such that it expressly recites what structure, materials, or acts perform the function recited in the claim element; or (B) state on the record what structure, materials, or acts perform the function recited in the means- (or step-) plus-function limitation.” This section also notes a holding that “"pursuant to this provision [35 U.S.C. 112,  sixth paragraph], structure disclosed in the specification is ‘corresponding’ structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim” and the “duty to link or associate structure to function is the quid pro quo for the convenience of employing 112, paragraph 6” and another that “just because the disclosure provides support for a claim element does not mean that the USPTO cannot enforce its 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E SONNERS whose telephone number is (571)270-7504. The examiner can normally be reached Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT E SONNERS/Examiner, Art Unit 2613            

/XIAO M WU/Supervisory Patent Examiner, Art Unit 2613                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Thiedemann, Sinje, et al. "Voxel-based global illumination." Symposium on Interactive 3D Graphics and Games. 2011.
        2 Crassin, Cyril, et al. "Interactive indirect illumination using voxel cone tracing." Computer Graphics Forum. Vol. 30. No. 7. Oxford, UK: Blackwell Publishing Ltd, 2011.